Title: Henry Dearborn’s Report on the War Department, [12 May 1801]
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  [12 May 1801]
               
               1. Fortifications.
               The Works at Newport Rhode Island have been suspended.
               The proposed Plan for a Fortification on Castle Island in the Harbor of Boston has been submitted to the opinions of Major Generals Heath, Lincoln, Brooks and Hull, who having visited the Island, and conversed with Mr. Foncin, the Engineer, unanimously approve of it, and have adopted a favorable opinion of the talents of the Engineer. Progress in these works according to this Plan, now in the War Office will of course immediately be directed to be made. Large proportions of the Garrisons of Marblehead, Salem and Portland have been ordered to Castle Island to assist in the Works.
               Measures have been taken to ascertain the state of the Works at Portsmouth, New Hampshire. Col. Nicholas Gilman has been requested to make report thereon which it is expected will soon be received.
               2. Public Buildings.
               The only ones of importance are those at Philadelphia—(Plan whereof is in the War Office.) The East, North and West sides of the great square are completed—the South is a few feet above ground, and, if completed will compose a sufficiently large place of deposit for Military and Naval Stores; great quantities of materials for its completion are on hand. The Magazine, Officer’s house Stable, and Wharf are finished—the frames for the Cannon-bed are ordered to be laid.
               3. Military Stores.
               Great progress is making in removing many Articles of Ordnance, Clothing, Quarter Master’s and other Stores, from dispersed situations to places of more security and general deposit.
               On Mr. Dupont’s offer, the Purveyor has been authorized & directed to negociate the sale of many unsuitable and perishing Articles.
               The Stores at Philadelphia are removing rapidly to the new Buildings on the Banks of the Schuylkill. The houses that were rented to contain them are given up as fast as they can be vacated.
               Agreeably to the latest Returns, the following is nearly the quantity of the Stores now on hand, viz:
               
                  
                     262
                     Pieces
                     of
                     Brass
                     Ordnance.
                  
                  
                     852
                     ditto
                     of
                     Iron
                     ditto.
                  
                  
                     75000
                     Stands of small Arms
                  
                  
                     216.
                     Tons of Gun Powder
                  
                  
                     678
                     Tons of Lead
                  
                  
                     838
                     Tons of Salt Petre
                  
                  
                     116
                     Tons of Brimstone.
                  
               
               Certain Buildings with Six Acres of Ground opposite Mud Island are offered for sale by the State of Pennsylvania. The Fort having no landing place it may be thought advisable to purchase this Property, if it can be obtained at a reasonable rate. The Purveyor of Public Supplies and the Superintendant of Military Stores have been requested to view the Premises and report their opinion as to the propriety of the Scite for a landing place from the Fort and of the price demanded. The Buildings are stated to be extensive and to admit of being made suitable for the reception of the Arms, Stores and Apparel of Ships that may be laid up at a very small expence. The price demanded is Five thousand Dollars.
               4. The Quarter Master’s Department.
               Arrangements have been made in this Department, and such alterations as œconomy required and the good of the Service justified
               Vessels on the Lakes.
               Certain large Vessels employed on Lake Erie having been found very expensive without adequate utility have been directed to be disposed of.
               5. Manufacture of Cannon.
               The Secretary has notified those Contractors who have suffered the time limitted by Contract for furnishing the number required, to expire, that no more Guns will be received under expired Contracts.
               Public Armories.
               Some delay has been experienced at the Public Armory at Springfield from a fire which destroyed the finishing Shop: other Buildings have been erected and the business is again in its usual train; about one hundred and forty Workmen are employed at that place.
               The Armory at Harper’s Ferry is progressing as usual—about Forty Workmen are employed at this post.
               6. Indian Affairs.
               The orders for the Indian Annuities have not been, but will very soon be issued.
               A number of Articles amounting to nearly Nine thousand Dollars have been directed to be purchased to be distributed in Presents to the Indians by the Commissioners who are to hold Treaties with them.
               The Agent of the War Department in Tennessee, and the Agent for the Cherokee Nation have been notified that it is in contemplation to place the duties now performed by them in the hands of one Man; and ordered to repair to the Seat of Government to settle their Accounts by the first day of June at furthest.
               Some Peltries in Store at Philadelphia as remittances from the Factories have been ordered to be sold at Public Sale; they have heretofore been sold at Private Sale: but many reasons justifying the trial of a different mode, and the quantity now on hand not being very large, it is to be attempted.
               
               7. The state of the Army, its present force and distribution and its proposed distribution are to be seen by documents from the Commanding General and Inspector; and which are agreeable to the latest Returns.
               The Two Troops of Cavalry have been dismounted, and are ordered on duty in Tennessee. The Troops now in Tennessee have been ordered to the Cantonment near the mouth of the Ohio.
               A supply of Clothing for the Army for one Year has been ordered.
               8. General Wilkinson has been ordered to Niagara for purposes relative to the Fortifications on the Streight and the making a Road on the United States’ side across the Portage.
               In all cases where labour has been found requisite on Public Works, which could be performed by the Military, they have been ordered to do it, and allowed a Gill of Spirits and ten Cents extra each for every day they may be actually employed.
               It is in contemplation to establish a Military School at West Point in the State of New York. Some measures have been taken for the engagement of qualified Teachers. The Inspectors of Artillery and Fortifications are to make this Post their permanent Station.
               Proposals to contract for the supply of Rations to the Troops have been invited by public Advertisement.
               A valuable Atlas in two large Volumes compiled by direction of Mr. King, Minister at the Court of Great Britain, has been obtained from Mr. Mc:Henry.
               9. Military Bounty Lands.
               The issues of Patents on Warrants granted for Services performed by the Virginia line on Continental Establishment during the Revolutionary War, and which were suspended by the loss of the Papers and Records in November last, have been recommenced, the necessary Documents have been renewed.
               Progress is making in the renewal of the Documents for issues of Warrants for Continental Military Bounty Lands.
               Vacancies in the Military Establishment of the United States, according to the War Office Register, May 1. 1801.
               
                  
                     Cavalry
                     1
                     Second Lieutenantcy
                  
                  
                     1st:
                     Regt:
                     of
                     Artillerists
                     &
                     Engrs:
                     2
                     Lieutenancies
                  
                  
                     2nd:
                     do.
                     
                     do.
                     
                     do.
                     1
                     Lieutenancy
                  
                  
                     1st:
                     do.
                     
                     Infantry
                     
                     
                     2
                     Second Lieutenancies
                  
                  
                     3rd:
                     do.
                     
                     do.
                     
                     
                     1
                     ditto.
                  
                  
                     4th:
                     do.
                     
                     do.
                     
                     
                     3
                     ditto.
                  
               
             